NIX, Judge.
This is an original proceedings in which-the petitioner, Delbert Jeroid Hobert, seeks; his release from the penitentiary by Writ of Habeas Corpus.
He has filed his petition in this. Court without the necessary documents attached. This Court has held in numerous cases, as in the case of Shelton v. State, Okl. Cr., 381 P.2d 324, that:
“Where inmate of penitentiary wishes-to challenge judgment and sentence pronounced against him, he should attach to his petition for writ of habeas corpus a certified copy of the informa*576tion, and a certified copy of the judgment and sentence.”
In habeas corpus proceeding, burden is upon petitioner to prove the grounds upon which he relies for his release and unsupported statements do not meet requirements of proof. Lavender v. McLeod, Okl.Cr., 325 P.2d 1080.
This Court will liberally construe petitions filed by inmates of the penitentiary, however, there are certain procedures which have been ruled on again and again by this Court, and we are bound by those decisions.
The application for Writ of Habeas Corpus is accordingly Denied.
BUSSEY, P. J., and BRETT, J., concur.